Exhibit 10.1

POLYCOM, INC.

AMENDED SEVERANCE AGREEMENT

This Amended Severance Agreement (the “Agreement”) is made and entered into by
and between Polycom, Inc., a Delaware Corporation (the “Company”), and you,
Robert Hagerty, effective as of May 20, 2008 (the “Effective Date”) and amends
and restates the Severance Agreement entered into as of July 31, 2003 (the
“Original Effective Date”), by you and the Company. For purposes of this
Agreement, the “Company” shall include any parent or subsidiary of the Company,
unless the context clearly requires otherwise.

This Agreement is intended to strongly encourage you to remain with the Company
by providing you with certain severance benefits in the event that your
employment with the Company terminates under certain circumstances. This
Agreement also is intended to provide you with enhanced financial security in
recognition of your past and future service to the Company.

1. Eligibility for Severance Benefits. You will be entitled to the payments and
benefits described in Section 2 only if both: (a) either (1) the Company
terminates your employment for a reason other than Cause, death or Disability,
or (2) you voluntarily terminate your employment with the Company for Good
Reason, and (b) you (1) sign and deliver to the Company a Release of Claims
satisfactory to the Company within the period required by the Release of Claims
and in no event later than two and one-half (2 1/2) months following the end of
the calendar year in which your termination of employment occurs, (2) do not
subsequently revoke your signature on the Release of Claims, and (3) comply with
all of the terms of this Agreement, including (but not limited to) Section 7
regarding Non-Solicitation of Employees and Section 8 regarding Non-Competition.
Notwithstanding the preceding, if your termination of employment would qualify
you for payments and benefits under your Amended Change of Control Severance
Agreement with the Company dated May 20, 2008, you will receive none of the
payments and benefits described in Section 2. Instead, you will receive the
payments and benefits to which you are entitled under your Change of Control
Severance Agreement.

2. Severance Benefits. If you meet the eligibility requirements described in
Section 1, you will receive the following.

(a) Severance Payments. You will receive severance pay equal to your annual base
salary and target bonus in effect immediately prior to the date of your
termination of employment (the “Termination Date”) for a period of two years
following the Termination Date. The severance pay with respect to your annual
base salary will be paid in accordance with the Company’s standard payroll
practices and the severance pay with respect to your target bonus will be paid
at the same time as bonuses are scheduled to be paid to the Company’s other
senior executives. Subject to Section 2(e) below, the severance payments will
commence within three (3) days after the Release of Claims becomes effective and
no longer is subject to revocation.

(b) Option Exercisability. You will have one year following the Termination Date
to exercise your Company stock option grant nos. 00000822 (dated July 23, 1999),
NQ000822 (dated July 23, 1999), 00002008 (dated May 17, 2001), NQ002008 (dated
May 17, 2001) and any Company stock options granted to you after the Original
Effective Date, but in each case only to the extent that such option is vested
and unexpired on the Termination Date. Moreover, in no event may any such option
be exercised after the original maximum term of the option. Any options that are
unvested on the Termination Date will be forfeited on that date.

(c) Other Benefits. You may continue your health, dental and vision benefits
coverage under the Company’s group health plans for up to one year following the
Termination Date or until you (and your eligible dependents) become eligible for
group insurance benefits from another employer or are no longer eligible to
receive continuation coverage pursuant to COBRA, whichever comes first, but only
if you elect continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to COBRA. For the duration of the one-year coverage period,
the Company will reimburse you for the COBRA premiums paid by you (for coverage
for yourself and your eligible dependents). COBRA reimbursements will be made by
the Company to you consistent with the Company’s normal expense reimbursement
policy, provided that you submit documentation to the Company substantiating
your payments for COBRA coverage. After the one-year coverage period, Company
reimbursements will cease and you will be responsible for the payment of any
COBRA premiums. The Company will not reimburse you for any taxable



--------------------------------------------------------------------------------

income imputed to you because the Company has reimbursed you for your COBRA
premiums (or those of your eligible dependents).

(d) Accrued Wages and Paid-Time Off; Expenses. The Company will pay you: (1) any
unpaid base salary due for periods prior to the Termination Date, (2) all of
your accrued and unused paid-time off (“PTO”) through the Termination Date,
(3) following your submission of proper expense reports, the total unreimbursed
amount of all expenses incurred by you in your duties of employment with the
Company that are reimbursable in accordance with the Company’s then-existing
policies, and (4) any other benefits due to you through the Termination Date
under the Company’s formal employee benefit plans (for example, the Company’s
“401(k)” plan). These payments will be made promptly upon your employment
termination and within the period of time mandated by law or as provided in the
applicable plan document.

(e) Section 409A.

(i) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
if you are a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder (“Section 409A”) at the time of your termination
of employment (other than due to death), then the severance benefits payable to
you under this Agreement, if any, and any other severance payments or separation
benefits that may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) otherwise due to you
on or within the six (6) month period following your termination of employment
will accrue during such six (6) month period and will become payable in a lump
sum payment (less applicable withholding taxes) on the date six (6) months and
one (1) day following the date of your termination of employment. All subsequent
payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if you die following your termination of employment but prior to the
six (6) month anniversary of your date of termination, then any payments delayed
in accordance with this paragraph will be payable in a lump sum (less applicable
withholding taxes) to your estate as soon as administratively practicable after
the date of your death and all other Deferred Compensation Separation Benefits
will be payable in accordance with the payment schedule applicable to each
payment or benefit.

(i) Amendments to this Agreement to Comply with Section 409A. This provision is
intended to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and you agree to work together in good
faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to you under
Section 409A.

3. Other Terminations of Employment. If your employment with the Company is
terminated by the Company for Cause, death or Disability, or if you voluntarily
terminate your employment other than for Good Reason, you will not be entitled
to receive any of the payments or benefits described in Section 2 of this
Agreement. However, you may be eligible for benefits under the Company’s
severance and benefit plans and policies on the Termination Date. In addition,
the Company will pay you: (1) any unpaid base salary due for periods prior to
the Termination Date, (2) all of your accrued and unused PTO through the
Termination Date, (3) following your submission of proper expense reports, the
total unreimbursed amount of all expenses incurred by you in your duties of
employment with the Company that are reimbursable in accordance with the
Company’s then-existing policies, and (4) any other benefits due to you through
the Termination Date under the Company’s formal employee benefit plans (for
example, the Company’s “401(k)” plan). These payments will be made promptly upon
your employment termination and within the period of time mandated by law or as
provided in the applicable plan document.

4. Definition of Terms. The following terms used to in this Agreement shall have
the following meanings:

(a) Cause. “Cause” means (1) an act of personal dishonesty taken by you in
connection with your responsibilities as an employee and intended to result in
your substantial personal enrichment, (2) your being convicted of a crime
recognized as a felony in the United States, (3) a willful act by you which
constitutes gross misconduct and which is injurious to the Company,
(4) following delivery to you of a written demand for performance from the
Company which describes the basis for the Company’s reasonable belief that the
you have not



--------------------------------------------------------------------------------

substantially performed your duties, continued violations by you of your
obligations to the Company which are demonstrably willful and deliberate on your
part.

(b) Disability. “Disability” means your being unable to perform the principal
functions of your duties due to a physical or mental impairment, but only if
such inability has lasted or is reasonably expected to last for at least six
months. The Company will determine whether a Disability exists based on evidence
provided by one or more physicians selected by the Company and reasonably
acceptable to you.

(c) Good Reason. “Good Reason” means, without your written consent (1) a
material reduction of your duties, authority or responsibilities, relative to
your duties, authority or responsibilities as in effect immediately prior to
such reduction, or the assignment to you of such reduced duties, authority or
responsibilities; (2) a substantial reduction of the facilities and perquisites
(including office space and location) available to you immediately prior to such
reduction; (3) a reduction by the Company of your base compensation or target
annual bonus opportunity as in effect immediately prior to such reduction; (4) a
material reduction by the Company in the kind or level of benefits to which you
were entitled immediately prior to such reduction with the result that your
overall benefits are significantly reduced (unless similar reductions apply to
substantially all of the Company’s other senior executives); (5) your relocation
to a facility or a location more than thirty-five (35) miles from your then
present location.

(d) Release of Claims. “Release of Claims” means a written waiver by you (in a
form specified by the Company) of all employment-related obligations of the
Company and all claims and causes of action against the Company.

5. Term of Agreement. If you have a termination of employment that entitles you
to receive the payments and benefits described in Section 2, this Agreement will
terminate when all of your and the Company’s obligations under the Agreement
have been satisfied. If you have a termination of employment that does not
entitle you to receive the payments and benefits descried in Section 2, this
Agreement will terminate on the Termination Date.

6. At-Will Employment. The Company and you acknowledge that your employment is
and will continue to be at-will, as defined under applicable law.

7. Non-Solicitation of Employees. You agree that for a period of one year
following the Termination Date, you will not either directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees to leave
their employment, or take away such employees, or attempt to solicit, induce,
recruit, encourage or take away employees of the Company, either for yourself or
any other person or entity.

8. Non-Competition. With respect to the businesses of the Company or any of its
subsidiaries on either the Original Effective Date, the Effective Date or the
date of your termination of employment from the Company and all of it
subsidiaries (collectively, the “Businesses”), you agree that during period
beginning on the Original Effective Date and ending two years after the date on
which you terminate employment, you, directly or indirectly, whether as
employee, owner, sole proprietor, partner, director, member, consultant, agent,
founder, co-venturer or otherwise, will: (i) not engage, participate or invest
in any business activity anywhere in the world that is directly competitive with
the principal products or services of the Businesses (except that it will not be
a violation of this Section 11 for you to own as a passive investment not more
than one percent of any class of publicly traded securities of any entity); nor
(ii) directly or indirectly solicit business from any of the Businesses’
customers and users on behalf of any business that directly competes with the
Businesses.

9. Assignment. This Agreement will be binding upon and become of advantage to
(a) your heirs, executors and legal representatives upon your death and (b) any
successor of the Company. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company. None of your rights to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance or other disposition of your right to compensation or other
benefits will be null and void.



--------------------------------------------------------------------------------

10. Notices.

(a) General. All notices, requests, demands and other communications called for
by this Agreement will be in writing and will be deemed given (1) on the date of
delivery if delivered personally, (2) one day after being sent by a well
established commercial overnight service, or (3) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

If to the Company:

Polycom, Inc.

4750 Willow Road

Pleasanton, CA 94588

Attn: General Counsel

If to you:

at your last residential address known by the Company.

(b) Notice of Termination. Any termination by the Company for Cause or by you
for Good Reason must be communicated by a notice of termination to the other
party. The notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the date of your employment termination (which will
not be more than 30 days after the giving of such notice). Any failure on your
part to include in the notice any fact or circumstance that contributes to a
showing of Good Reason will not waive any of your rights under this Agreement or
prevent you from asserting that fact or circumstance in enforcing this
Agreement.

11. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

12. Entire Agreement. This Agreement, your Change of Control Severance Agreement
and the agreements evidencing any Company stock options and other equity
compensation awards (if any) granted to you represent the entire agreement and
understanding between the Company and you concerning your severance arrangements
with the Company or any of its subsidiaries, and supersedes and replaces any and
all prior agreements and understandings concerning your severance arrangements
with the Company. With respect to equity compensation awards granted on or after
the date hereof, the acceleration of vesting provided herein will apply to such
awards except to the extent otherwise explicitly provided in the applicable
equity award agreement

13. Arbitration.

(a) General. In consideration of your service to the Company, its promise to
arbitrate all employment related disputes and your receipt of the compensation,
pay raises and other benefits paid to you by the Company, at present and in the
future, you agree that any and all controversies, claims, or disputes with
anyone (including the Company and any employee, officer, director, shareholder
or benefit plan of the Company in their capacity as such or otherwise) arising
out of, relating to, or resulting from your service to the Company under this
Agreement or otherwise or the termination of your service with the Company,
including any breach of this Agreement, shall be subject to binding arbitration
under the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280 through 1294.2, including Section 1283.05 (the “Rules”) and
pursuant to California law. Disputes which you agree to arbitrate, and thereby
agree to waive any right to a trial by jury, include any statutory claims under
state or federal law, including, but not limited to, claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the California Fair Employment and Housing Act, the California
Labor Code, claims of harassment, discrimination or wrongful termination and any
statutory claims. You further understand that this Agreement to arbitrate also
applies to any disputes that the Company may have with you.

(b) Procedure. You agree that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for



--------------------------------------------------------------------------------

the Resolution of Employment Disputes. The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes or California Code of Civil Procedure. You
agree that the arbitrator shall have the power to decide any motions brought by
any party to the arbitration, including motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. You agree that the arbitrator shall issue a written decision on the
merits. You also agree that the arbitrator shall have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
You understand the Company will pay for any administrative or hearing fees
charged by the arbitrator or AAA except that you shall pay the first $200.00 of
any filing fees associated with any arbitration you initiate. You agree that the
arbitrator shall administer and conduct any arbitration in a manner consistent
with the Rules and that to the extent that the AAA’s National Rules for the
Resolution of Employment Disputes conflict with the Rules, the Rules shall take
precedence.

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between you and the Company.
Accordingly, except as provided for by the Rules, neither you nor the Company
will be permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, you agree that any party may also
petition the court for injunctive relief where either party alleges or claims a
violation of this Agreement or any other agreement regarding trade secrets,
confidential information, nonsolicitation or Labor Code §2870. In the event
either party seeks injunctive relief, the prevailing party shall be entitled to
recover reasonable costs and attorneys’ fees.

(e) Administrative Relief. You understand that this Agreement does not prohibit
you from pursuing an administrative claim with a local, state or federal
administrative body such as the Department of Fair Employment and Housing, the
Equal Employment Opportunity Commission or the workers’ compensation board. This
Agreement does, however, preclude you from pursuing court action regarding any
such claim.

(f) Voluntary Nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences and binding effect of this Agreement
and fully understand it, including that you are waiving your right to a jury
trial. Finally, you agree that you have been provided an opportunity to seek the
advice of an attorney of your choice before signing this Agreement.

14. No Oral Modification, Cancellation or Discharge. This Agreement may be
changed or terminated only in writing (signed by you and an authorized officer
of the Company).

15. Withholding. The Company is authorized to withhold, or cause to be withheld,
from any payment or benefit under this Agreement the full amount of any
applicable withholding taxes.

16. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

17. Acknowledgment. You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from your private attorney, have had
sufficient time to, and have carefully read and fully understand all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.

18. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:

 

ROBERT HAGERTY     /s/ Robert C. Hagerty     Date: May 12, 2008 POLYCOM, INC.  
  /s/ Sayed M. Darwish     Date: May 20, 2008 Name: Sayed M. Darwish    
Title:   SVP, CAO and General Counsel    